IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR.USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY.COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
1'




                                                          RENDERED: APRIL 27, 2017
                                                             NOT TO BE PUBLISHED


                    ~0~~1iMffi}~ffi\l
     TIMOTHY M. GOLDEN
                                                            [Q)ffe\rre~121~Jlc&@r~ o1,      0
                                                                                                t)(_



                       ON APPEAL FROM KENTON CIRCUIT COURT
     V.               HONORABLE GREGORY M BARTLE'IT, JUDGE
                                  NO. 14-CR-00499


     COMMONWEALTH OF KENTUCKY                                                 APPELLEE



                        MEMORANDUM OPINION OF THE COURT

                                        AFFIRMING

           Appellant, Timothy M. Golden, appeals from a judgment.of the Kenton

     Circuit Court convicting him of two counts of first-degree sodomy of a child

     under twelve and sentencing him to a total of forty years in prison.

           As grounds for relief Appellant presents the following claims: (1) the

     presence of the alleged victim's guardian ad litem during the trial, acting in

     apparent collaboration with the pro~ecution, deprived Appellant of a fair trial;

     (2) the chief investigating officer impermissibly testified that he believed the

     allegations of the alleged victim; (3) the prosecutorimproperly communicated

     with the alleged victim during cross-examination; (4) the trial court. erroneously

     failed to grant a new trial based upon the post-trial discovery of exculpatory     ·

     information from the diary of the alleged victim; (5) the prosecutor improperly
urged the jury to impose a. harsh penalty for the purpose of sending a message

to the victim; and (6).,the cumulative effect of the foregoing errors deprived

Appellant of a fair trial, and thus requires reversal of the judgment. For the

reasons stated below we affirm the judgment: .


                                I. FACTUAL BACKGROUND

       For several years, Appellant lived with his girlfriend and her two

daughters, one of whom' is Alison.1 Alison; fifteen years old at the time of the

trial, testified that when she was ten or eleven years old, Appellant blindfolded
              I


her and put his penis in her mouth. She further testified that on a different

occasion, but also while she was ten or eleven, Appellant blindfolded her and

then anally sodomized her with his penis. Alison's accusation was not

corroborated by forensic or circumstantial"evidence. Appellant denied any

sexual contact with Alison.


                                       II. ANALYSIS

A. The guardian ad litem's limited presence during the trial did not
   prejudice Appellant's rights.
                                                                       I
       Appellant contends that reversible error occurred because Alison's

guardian ad !item (GAL), Amy Halbrook, was permitted to sit behind the

prosecutor's table during the trial.2 Halbrook had been appointed by the trial

court as Alison's GAL after Appellant persuaded the trial court that a GAL to


       1   We use a pseudonym to protect the anonymity of the alleged victim.
                                                  ;


       2 To be clear, while the parties refer to the GAL as having sat at the prosecutor's
table during the trial, our review of the record indicates the GAL was seated before the
bar in the courtroom directly behind the prosecutors who were seated at the
prosecutor's table.

                                            2
represent Alison's interests as a child-victim was necessary. During the

pretrial proceedings leading up to trial, Halbrook sat directly at the

prosecutor's table. She also filed a written response opposing Appellant's

motion to introduce a prior accusation of sexual misconduct allegedly made by

Alison.

      At the commencement o.f the trial, the court introduced the attorneys to

the jury. The trial court told the jury that Halbrook' did not represent either

the Commonwealth or the defense, but instead represented Alison.

Throughout the trial, Halbrook sat directly behind the prosecutor's table. She

did not sit at the prosecutor's table as she had done in the pretrial proceedings.

For all bench conferences during the trial, Halbrook approached the bench

with the prosecutors and defense counsel. . She listened but did not speak.

Halbrook also filed a response on behalf of Alison opposing Appellant's motion

for a new trial.

      Appellant never voiced any objection to the GAL's presence in the case.

He concedes that his current complaint about the GAL's participation was not

preserved for appellate review, but he asserts that error occurred for which he

now seeks palpable error review.

       Under RCr 10.26,. we may grant relief for an unpreserved error
       when the error is: (1) palpable; (2) affects the substantial rights of a
       party; and (3) has caused a manifest injustice. Manifest injustice
       requires showing a probability of a different result or error so
     · fundamental as to threaten a defendant's entitlement to due
       process of law, i.e., the error so seriously affected the fairness,
       integrity, or public reputation of the proceeding as to be shocking
       or jurisprudentially intolerable.

                                         3
 Spears v. Commonwealth, 448 S.W.3d 781, 791 (Ky. 2014) (internal quotations

and citations omitted).

       The Commonwealth argues that any error resulting from the GAL's

involvement at the trial was invited by Appellant because he is the one who

first insisted that a GAL should be appointed. The Commonwealth relies upon

Thornton v. Commonwealth, 421 S.W.3d 372, 376-377 (Ky. 2013) (Under the

"invited error" doctrine, "[b]ecause Appellant himself proposed the insanity
                                        -'
instruction, which was ultimately given, his right to appellate review of the

claimed instructional error was relinquished.").

      Appellant's request for the GAL appointment did not invite the error that

he now attacks on appeal. His complaint is not that the GAL was appointed;

rather, his complaint is directed at the role undertaken by the GAL and

tolerated by the trial court during the trial. Appellant's acquiescence, even his

insistence, upon the appointment of a GAL cannot fairly be construed as

acquiescence in the conduct of the GAL during the trial. He is not barred by

the doctrine of invited error from seeking palpable error review.

      In support of the claim that his trial was fatally tainted by the manner of

the GAL's participation, Appellant relies upon State v. Harrison, 24 P.3d 936

(Utah 2001), as persuasive authority. Harrison, however, is easily

distinguishable from this case because the GAL in Harrison did not act iri the

relatively passive role at trial that Halbrook did in this case. The GAL in




                                        4
 Harrison sat at counsel table with the prosecutor and actually questioned

 witnesses and voiced objections.

        The Supreme Court of Utah found considerable fault with the GAL's

 actions in Harrison, holding as follows:

       Permitting the guardian ad !item to sit at counsel table was error.
       To permit the guardian ad !item to sit at counsel table in a criminal
       trial and act like a second prosecutor, wearing the cloak of
       authority of an employee of the courts, having been appointed by
       the trial court to the role, dangerously erodes the defendant's
       presumption of innocence. The guardian ad !item's role does not
       extend to this degree of 'protecting' the interests of the child by
       assisting in the punishment of the alleged perpetrator of the crime
       against the child victim. .


24 P.3d at 945.

       We agree generally with the Utah Court's denunciation of the zealous

prosecutorial role performed by the GAL in Harrison whose ward, like Alison,

was not a party in the case but was instead a witness for the prosecution. A

GAL's duty to "represent the [child victim's] interests where needed"3 does not

empower the GAL to assume an active role in the prosecution of the alleged
                          I
perpetrator of harm to the child.

       Halbrook represented the interests of an individual who was only a

witness in the case, albeit an important one. For a variety of reasons, many

witnesses in criminal cases have attorneys nearby to protect their interests; the


       3 KRS 26A.140{l)(a) provides in pertinent part: "Trained guardians ad litem or
special advocates, if available, shall be appointed for all child victims and shall serve
in Circuit and District Courts to offer consistency and support to the child and to
represent the child's interests where needed."

                                            5
 appropriate role of the child-victim's GAL in this situation is the same. We do

not ordinarily permit those attorneys to sit before the bar in the courtroom and

participate in the trial.                            '
       We question whether Halbrook should have been seated before the bar

and behind trial counsel and introduced to the jury as if she were a trial

participant, but we cannot say. that Appellant's right to a fair trial was in any

way affected by her conduct during the trial. Halbrook did not sit at counsel

table. She did not make an opening statement or a closing argument, she did

not examine or cross-examine witnesses, and she did not make objections to

evid_ence during the trial. Her zealous protection of Alison's interests came

nowhere near the robust prosecutorial role of the GAL in Harri.son.

      We are satisfied that, despite Halbrook's presence before the court during

the trial, her relatively passive role before the jury did not prejudice Appellant's.

right to a fair trial. Under the circumstances before us, any error in Halbrook's

courtroom presence falls well short of creating a "manifest irtjustice," the·

palpable error standard required to reverse the judgment.

B. The detective's testimony did not bolster the victim's credibility.
      Detective Bradbury interviewed Appellant as·part of his investigation of

Alison's accusations. He also testified at the trial. Appellant contends that

reversible error occurred when Bradbury's testimony impermissibly bolstered ,

Alison's allegations. Detective Bradbury testified immediately after Alison. The

prosecutor questioned Bradbury about the "Reid Technique" which he uses in

criminal investigations for interrogating suspects. He described tpe Reid

                                         6
 Technique as a "highly effective tool and method ... for eliciting statements

 from suspects." Bradbury explained further that, pursuant to the Reid

 Technique, the first part of the intervi'ew was a "behavior analysis" during

 which he. determined if the suspect is being honest or deceitful.

       Appellant objected to that line of questioning and expressed his concern

 that Bradbury would state an opinion, "based upon his training and

 experience," regarding Appellant's veracity, which is impermissible. Ordway v.

 Commonwealth, 391 S.W.3d 762, 789 (Ky. 2013) ("With few exceptions, it is

 improper to require a witness to comment on the credibility of another witness.

 A witness's opinion about the truth 6f the testimony of another witness is not

· permitted.")(Citations omitted). The trial court confirmed that Bradbury could

 not state his opinion on whether anyone had been truthful or not. The

 prosecutor agreed, saying, "I promise we are not going there."

       Shortly thereafter, the prosecutor asked Bradbury how many of the child

 abuse cases he had investigated led to criminal charges. The relevance of that

 information is doubtful and the trial court sustained Appellant's objection, but

 not before Bradbury responded, "Less than half." A:ppellant sought no further

 relief on this issue. On redirect examination, the following exchange occurred:

       Prosecutor: For my own clarification, you said your goal is to get
                   confessions.

       Bradbury:     It is. When we believe something has happened, that is
                     absolutely our goal.

       Prosecutor: What if you believe it didn't happen?


                                        7
             Defense Counsel: Objection to his belief, Judge.

             Trial Court: What was the question?
,.,
             Defense Counsel: What do you do if you believe it didn't happen?

             Prosecutor: Is that our sole goal, in conducting interviews and
                         interrogations?

             Bradbury:         It is, to get to the truth.

             Trial Court: Anythmg else?

             Defense Counsel: That's not what you said earlier, you said
                              "confession," now you said "to get to the truth,"
                              because after all, he - note the inference - he's not
                              telling the truth. You said "confession;" everything
                              you said was [inaudible] to get a confession.

            Bradbury:  When the confession'~ the truth, yes.
            Defense Counsel: I object to his belief, I'm asking that, I think it's out
                             of his training.

            Trial Court: He says the practice is, if he believes ·something, he wants
                         to get to that point, I think that's what he said.

            Defense Counsel: Judge ....

            Trial Court: It's not an expression on the case.

            Defense Counsel: When ... It's not?

            Trial Court: Next question.

            From the foregoing dialogue, Appellant argues that Bradbury was

      allowed to testify that he believed Alison's charges against Appellant. We agree

      that "[i]t is well-settled that a witness cannot vouch for the truthfulness of
                          ',



                                                    8
another witness." Hoffv. Commonwealth, 394 S.W.3d 368, 376 (Ky. 2011)
                                                    \
(citing Stringer, 956 S.W.2d at 288). "It is also well-established that a witness

may not vouch for the credibility of another witness's out-of-court statements,

including the out-of-court statements of a child alleged to be a victim of a sex

crime." Hall v. Commonwealth, 862 S.W.2d 321, 323 (Ky. 1993) (citing

Hellstrom v. Commonwealth, 825 S.W.2d 612,614,617 (Ky. 1992)).

       However, the premise of Appellant's argument is simply not supported by

the record. An examination of transcriptions he cites discloses that Bradbury

did not vouch for the truthfulness of Alison's testimony or for her out-of-court

statements. He did not characterize any statements or testimony of Appellant

as false. Regardless of whether the objective of Bradbury's interview was to get

a confession or to get the truth, he never answered the question about what he ·

did when he did not believe a crime happened as the victim stated. We see

nothing.in Bradbury's testimony that opines on the credibility of either

Appellant or Alison, and so we remain unpersuaded that Appellant is entitled

to relief on this issue.

C. The trial court;s finding-that the prosecutor did not improperly signal
   answers to the witness is supported by substantial evidence.
      Appellant next contends that he is entitled to a new trial because during

Alison's cross-examination by defense counsel, the prosecutor coached her

with signals and gestures. A local attorney, Joseph Holbrook, watched part of

the trial and saw defense counsel's cross-examination of Alison. 4 Holbrook


      • Holbrook was not directly involved with the case but had collaborated on
cases with defense counsel in the past and had occasionally conferred with defense
                                         9
noticed what he perceived to be signals from the prosecutor to Alison, and

Alison seemingly responding with answers corresponding to the prosecutor's

signals. Holbrook alerted defense counsel by texting this observation to co-

_counsel seated at the defense table. Based upon Holbrook's message, defense

counsel approached the bench and informed the trial court of the prosecutor's

actions. The trial court responded, "Let's not do that ["that" apparently

meaning signal .the witness], if it's happening. There can be no reaction."

Appellant requested no additional relief at that time.

       After the verdict, Appellant raised the issue in a motion for a new trial,

and an evidentiary hearing was held. Appellant reiterated the allegation that in

response to some of defense counsel's questions, Alison averted her gaze to the

prosecutor's table and that the prosecutor responded with a head nod or

gesture to prompt Alison's answer. Holbrook's affidavit, attached to the

·motion, stated in part:

      It appears as though the Prosecutor telegraphed answers and/or
      responses to the alleged victim during this line of questioning
      because: (1) the alleged victim hesitated in answering the
      questions; (2) she would then look at the Prosecutor shaking her
      head; and (3) then she responded to the question.


      Holbrook testified at the hearing on the motion. He said that three times

he saw the prosecutor signal Alison. with a head shake or nod, and each time




counsel aboutjuxy instructions, and had done so iri this case. He further testified
that his relationship with defense counsel did not inflµence his testimony.


                                          10
 Alison responded with an answer conforming to the hea~ shake. Holbrook

 noted that defense counsel conducting the cross-examination had her back to

 the prosecutor and so was unaware of the gestures until he alerted Appellant's

 co-counsel.

       Appellant's brother, Sylvester Golden, also attended the trial, sitting in

 the second row .. He saw the prosecutor nod or shake her head to indicate "yes"

 or "no" in response to defense counsel's questi.oning of Alison. For example,

 Sylvester testified that when defense counsel asked Alison if she had reviewed

 her earlier statements to the police, Alison hesitated and looked toward the

 prosecutor. The prosecutor shookher head, signifying "no." Sylvester testified

 that while Alison was under cross-examination, the prosecutor was writing,

clicking her pen, and shaking her head.

       The prosecutor denied that she had signaled responses to the victim.

She said that while her witnesses are being cross-examined, she generally tries

to look at the defense counsel and take notes for her redirect-examination. She

said she did not recall shaking her head, but if she did, it would have been an

involuntary movement and not a ·signal to Alison. With no elaboration or

. detailed findings of fact, the trial court denied Appellant's motion for. a new

trial, concluding simply that it had "no merit."

       Of course, it should go without saying that no one in the courtroom

during a trial, especially the attorneys trying the case, may signal or otherwise

communicate answers to a testifying witness, whether it be for the purpose of

guiding the testimony or lending encouragement and moral support. Sharp v.

                                         11
 Commonwealth, 849 S.W.2d 542, 546-547 (Ky. 1983) (A mistrial was required

 as a·result of a bystander's gestures to a child witness and.the communication

of the substance of some testimony from the courtroom to one or.more of the

separated witnesses; a witness may not receive encouragement, approval, and

comfort at the time her credibility is being assessed by the jury). In light of a

prosecutor's additional ethical duties to seek justice and assure that a

defendant receives a fair trial, it is highly improper for a prosecutor to engage

in such conduct.s If that did occur, the failure of the trial court to address the

issue and cure any resulting prejudice would be a significant error in the
                                                                                           I
proceedings.

       Our review is hampered by the lack of detailed findings of fact concerning

this issue. The trial court's conclusion that Appellant's concern had "no merit"

unmistakably implies a finding that the improper communication to the

witness did not occur. Presumably, if such signaling occurred, then the issue

:Vould obviously have had "merit" even if it was ultimately found to be

harmless. Accordingly, we construe the ambiguous record as a finding of the

trial court tha:t signaling did not occur. We will disturb a trial court's finding of

fact only if it is clearly erroneous; a finding is clearly erroneous when it not

supported by substantial evidence. CR 52.01. Regardless of how it appeared

to Holbrook and Sylvester Golden, the prosecutor unequivocally denied



        s SCR 3.130(3.8) comment (1): "A prosecutor has the responsibility of a minister
of justice and not simply that of an advocate. This responsibility carries with it
specific obligations to see that the defendant is accorded procedural justice an_d that
guilt is decided upon the basis of sufficient evidence."                        ·

                                          12
       ..   ,




 signaling to the witness. That testimony is sufficient to support the trial

 court's implied finding 1:p.at no signaling occurred. We therefore affirm the trial
                                            '
 court's holding on this issue.


 D. The newly-discovered diary entry did not warrant a new trial.
       Appellant argues that the trial court erred by failing to grant his motion

 for a new trial based upon the post-trial discovery of exculpatory evidence,

 specifically, a page allegedly torn from Alison's diary. The diary page was

 ostensibly written some three months after Appellant's trial. The diary entry,

. apparently in Alison's handwriting, states the following:

       I can't believe my mom asked me to get [Appellant] out of jail. I'm
       glad he's in jail, I hate him. He took my father and mother ~way. I
       feel like they both have to pay for what's happened to me and my
       sisters and I did it. He's in jail and my mom can't see him no more
       and they can't keep me from Josh, so I think it's good this way
       even if he didn't do shit.


       The Commonwealth challenged the authenticity of the diary page. To

establish its authenticity, the detached page was sent with the rest of the diary

to the FBI laboratory in Quantico, Virginia, for handwriting analysis. The

results of that analysis are not included in the record; nor is the diary or the

detached page.

       Appellant's motion asserted that this newly-discovered diary entry is

evidence revealing Alison's motive for falsely accusing Appellant. Appellant

points out that the principal weakness in his defense at trial was his inability




                                         13
 to establish Alison's motive to lie. The diary entry, he contends, cured that

 deficiency, casting light on the family's dynamics and Alison's motive to lie.

       The trial court side-stepped the question concerning the authenticity of

 the entry, and instead denied Appellant's motion upon the grounds that, even if

 genuine, the diary entry did not exculpate Appellant by revealing a motive for

 Alison to lie about him. The trial court found that Alison's resentment toward

 her mother and Appellant was known before the trial, and that her apparent

 statements that she was "glad [Appellant] is in jail, I hate him" and "He's in jail

 and my mom can't see him no m9re and they can't keep me from Josh, so I

 think it's good this way even if he didn't do shit" were not exculpatory.

       A new trial can be granted "for any cause which prevented the defendant

from having a fair trial, or if required in the interest of justice." RCr 10.02(1).

"[W]hether to grant the motion for a, new trial is always within the trial court's

sound discretion and is entitled to a great deal of deference by an appellate

court." CertainTeed Corp. u. Dexter, 330 S.W.3d 64, 72 (Ky. 2010). "[F]or newly
                                                      • must be of such
discovered evidence to support a motion for new trial it

decisive value or force that it would, with reasonable certainty, have changed

the verdict or that it would probably change the result if a new trial should be

granted." Foley u. Commonwealth, 425 S.W~3d 880, 886 (Ky. 2014) (internal

quotations and citations omitted).

      Appellant construes the diary statement that "even if he dident (sic] do

.shit I am glad he is in jail," as Alison's admission that Appellant did not

sodomize her and that she had fabricated the charges. The trial court read it

                                         14
 ~ifferently. The alternative interpretation adopted by the trial court was that

· Alison hated,Appellant because he broke up her parents, and that even ifhe
                                                            I


 had not sexually abused her, she would still be glad he is in jail. In light of this

 equally plausible interpretation' of the newly discovered diary entry, the

 evidence is not "evidence of such decisive value or force that it would with

reasonable certainty, change the verdict or that it would probably change the

result if a new trial should be granted." Accordingly, the trial court did not

abuse its discretion in denying Appellant a new trial based upon this issue.


E. The prosecutor's "send a message" argument was harmless error.
      Appellant contends that he was denied a fair penalty phase trial because

the prosecutor urged the jury to impose a harsh sentence as a message of

support for the child-victim. Specifically, the following occurred in his penalty

phase closing arguments:

      Prosecutor:      I believe these were two separate acts; I believe the time
                       should run consecutively. I beHeve he deserves 25 years
                       for each of them for a maximum of 50 years. His parole
                       eligibility will be 20. And that will send a message to that
                       child. . . .                                         ·

      Defense Counsel: Objection.

      Trial Court: Overruled.

      At a later bench conference, defense couns_el argued that the prosecutor

impermissibly made a "send a message argument." The trial court rejected the

argument by distinguishing the prosecutor's comment to "send a message to




                                        15
 the victim" from the long line of cases condemning arguments that "send a

· message to the community."

       Appellant correctly.notes that we have condemned the use of"send a

 message to the community" arguments based upon the concern that such

 arguments might encourage a jury to render a guilty verdict simply "to satisfy

the community expectation." Ordway, 391 S.W.3d at 797.

       In Cantrell v. Commonwealth, we reaffirmed our condemnation of the use

of a "closing argument to shame jurors or attempt to put community pressure

on jurors' decisions." But we also recognized that in the penalty phase, a

prosecutor could properly present an argument narrowly channeled to

encourage the jury to "send a ·message" to the defendant and others in the

community inclined toward similar criminal behavior. Such an argument is

proper because deterrence is an important objective of criminal sentencing.

288 S.W.3d 291, 299 (Ky. 2009).

      We find no similar justification for the argument that a jury should use

its sentencing authority to "send a message to the victim." Our decisions have

made clear the impropriety of closing arguments that "urge(] the jury to

consider public opinion" and "correspondingly appl[y] pressure on the jury to

satisfy the community expectation." Ordway, 391 S.W.3d at 797. Urging the

jury to fix a sentence that pleases the victim, vindicates her accusations, or

satisfies her perceived plea for justice, is very much akin to the impermis~ible

arguments for sending similar messages to the community at large. Urging the

jury to "send a message," apparently of solidarity and support, to the victim is

                                       16
essentially the same as shaming or pressuring the jury to impose a severe

sentence to assuage the feelings of a sympathetic child victim. This type of

argument remains prohibited under Cantrell and Ordway.

      Jurors should be 328 U.S. 750

(1946), ifwe can say with fair assurance that the judgment was not .

substantially swayed by the error." Accord Winstead v. Commonwealth, 283

S.W.3d 678, 689 (Ky. 2009); Ordway 391 S.W.3d 774 (Ky. 2013). Upon review

of the specific comment at issue in context with the entire closing argument,

we are satisfied that the prosecutor's brief and passing comment could not

have substantially swayed the sentencing verdict, and thus we find the error to .

be harmless.

F. Reversal is not required due to cumulative error.
      Finally, Appellant requests that we overturn his 842 S.W.2d 476,

483 (Ky. 1992) (stating that "the cumulative effect of the prejudice" from


                                       17
multiple harmless errors can require reversal). This doctrine recognizes that

"multiple errors, although harmless individually, may be deemed reversible if

their cumulative effect is to render the trial fundamentally unfair." Brown v.

Commonwealth, 313 S.W.3d 577, 631 (Ky. 2010). As described above,

Appellant's trial was not error free; nevertheless, we are pers-µaded that the

errors that occurred considered individually and in their.cumulative effect did

not render the trial fundamentally unfair. Accordingly, Appellant is not

entitled to relief under the cumulative error doctrine.


                                 III.   CONCLUSION
      For the foregoing reasons, the judgment of the Keri ton Circuit Court is

affirmed.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Erin Hoffman Yang
Assistant Public Advocate
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Leilani K.M. Martin
Assistant Attorney Ge;ieral




                                        18